Citation Nr: 1442177	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-28 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1977 to December 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2013.  A transcript of that hearing has been associated with the claims file.
 
The record shows that the Veteran's left hip disorder claim was originally filed as entitlement to service connection for a bilateral hip disorder claim, which the RO denied in its March 2010 rating decision.  The Veteran and his representative then submitted a timely notice of disagreement, which only addressed the left hip disorder.  In October 2011, the Veteran addressed a bilateral hip disorder in his substantive appeal; however, even if construed as a notice of disagreement regarding the denial of the right hip disorder, the statement was not filed within one year of the March 2010 rating decision. Thus, the Board only has jurisdiction to consider the left hip disorder at this time.  

Moreover, the issue of entitlement to service connection for a right hip disorder does not need to be referred back to the AOJ at this time, as the RO adjudicated the new claim in a January 2014 rating decision, and the Veteran does not appear to have filed a notice of disagreement.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim as well as a corresponding file in the Veterans Benefits Management System (VBMS).  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal, except for a copy of the hearing transcript and the January 2014 rating decision.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in connection with his claims in April 2009.  However, that examiner did not provide any medical opinions regarding a possible relationship between the Veteran's military service and his left hip and spine disorders.  

The Veteran was provided another VA examination in September 2009.  The examiner provided a negative nexus opinion; however, his rationale for the opinion seemed to indicate that both disorders were related to service.  As such, his opinion was unclear.

The RO sought clarification and obtained an addendum opinion regarding the Veteran's hip disorder in November 2009, which did not fully answer the RO's questions.  

The Veteran was then afforded another VA examination in September 2011 by the same examiner who performed the September 2009 examination.  He provided another negative nexus opinion with a rationale stating the opposite of what he had indicated in September 2009.  There was no explanation for his change in rationale, and he did not fully address the possibility of a possible relationship between the Veteran's current disorders and the cumulative impact of his parachute jumps in service.  Therefore, the Board finds that an additional medical opinion is needed.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a proper notice letter in connection with his claims.  The letter should specifically inform him of what evidence is necessary to substantiate a claim for service connection on both a direct and secondary basis.  The letter should also inform him about the information and evidence that VA 
will seek to provide and inform him about the information and evidence he is expected to provide. The letter should further explain how disability ratings and effective dates are determined.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine and left hip disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any lumbar spine and/or left hip disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran's service treatment records document left side back pain following a parachute jump.

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation for any such finding.

The examiner should then opine as to whether it is at least as likely as not that the Veteran has a lumbar spine disorder and a left hip disorder that are causally or etiologically related to his military service, to include his symptomatology therein and the cumulative impact of all of his parachute jumps.  

The examiner also state whether it is at least as likely as not that the Veteran's left hip disorder is caused or permanently aggravated by a lumbar spine disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


